Exhibit 10.29
AMENDMENT N°6 TO THE
AIRCRAFT PURCHASE AGREEMENT
This Amendment N°6 (“Amendment”) dated July 28, 2009 is made between
AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 rond-point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),
and
AYR FREIGHTER LLC, a limited liability company organized and existing under the
laws of the State of Delaware (hereinafter referred to as the “Buyer”),
WHEREAS:

A)   the Buyer and the Seller have entered into a purchase agreement dated
June 20th, 2007 which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of fifteen (15) A330-200 Freighter aircraft (the “
Purchase Agreement”),   K)   the parties amended the Agreement to incorporate
the new Pratt and Whitney 4170 Propulsion Systems as set out in the amendment to
the Agreement dated as of November 6th 2007 (“Amendment Nº 1”).   L)   the
parties amended the Agreement to (i) convert five (5) A330-200 Freighter
Aircraft into A330-200 Aircraft, (ii) to modify the Scheduled Delivery Months of
the Aircraft, and (iii) to cancel three (3) A330-200 Freighter Aircraft as set
as set out in the amendment to the Agreement dated July 31st 2008 (“Amendment Nº
2”).   M)   the parties amended the Agreement to modify the Scheduled Delivery
Month for certain Aircraft as set out in amendment to the Agreement dated
September 30th 2008 (“Amendment Nº 3”).   N)   the parties amended the Agreement
to, amongst other things, modify the Scheduled Delivery Month for certain
Aircraft, as set out in the amendment to the Agreement dated February 24th 2009
(“Amendment Nº4”).   O)   The parties amended the Agreement to provide for the
terms under which the Buyer engaged in a purchase and lease back transaction, as
set out in the amendment to the Agreement dated April 17th 2009 (“Amendment
Nº5”).

The Purchase Agreement together with the Amendment Nº1, Amendment Nº2, Amendment
Nº3, Amendment Nº4 and/or Amendment Nº5 shall be referred to as the “Agreement”.
Amendment No. 6 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



G)   The Buyer and Seller hereby agree to modify the Scheduled Delivery Month
for Aircraft with rank 4 and to modify the Conversion Notice deadline for
certain Aircraft, upon the terms and conditions set out herein.

THEREFORE, IT IS AGREED:

1.   Schedule 1 to the Agreement Delivery Schedule   1.1   The parties have
hereby agreed that A330-200 Freighter Aircraft with rank number 4 and CAC ID
264220 with Scheduled Delivery Month in December 2010 is rescheduled for
Delivery to July 2011 (the “Rescheduled Aircraft”).   1.2   The parties agree
that Clause 3 of Schedule 1 of the Agreement, as amended by Amendment Nº2,
Amendment Nº3, Amendment Nº4 and Amendment Nº5 to the Purchase Agreement, shall
be deleted in its entirety and replaced by the following:       QUOTE

Clause 3. Delivery Schedule

              Aircraft           Scheduled Delivery CAC ID   Rank   Aircraft
type   Month        
 
    264217   1  
A330-200 Freighter Aircraft
  August 2010 264219   3  
A330-200 Freighter Aircraft
  October 2010 264218   2  
A330-200 Aircraft
  March or April or May 2012 264220   4  
A330-200 Freighter Aircraft
  July 2011 264222   5  
A330-200 Aircraft
  April 2011 264223   6  
A330-200 Aircraft
  May 2011 264224   7  
A330-200 Aircraft
  May 2011 264227   9  
A330-200 Freighter Aircraft
  October 2011 264228   10  
A330-200 Freighter Aircraft
  November 2011 264230   11  
A330-200 Freighter Aircraft
  April 2012 264231   12  
A330-200 Freighter Aircraft
  May 2012

    UNQUOTE

Amendment No. 6 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



2.   Predelivery Payments   2.1   The Buyer will make Predelivery Payments with
respect to the Rescheduled Aircraft pursuant to Clause 5 of the Agreement based
on the revised Scheduled Delivery Month, except as provided for in Paragraph 2.2
below. For information purposes, with respect to such Rescheduled Aircraft, the
parties hereto agree that the applicable Predelivery Payment amounts and dates
due are revised as set forth in Exhibit 1 to this Amendment.   2.2   The parties
agree that the Seller shall retain excess Predelivery Payments resulting from
the rescheduling pursuant to Paragraph 1.1 above without interest accruing to
the Buyer (the “Retained PDP”). The Seller agrees to apply an amount equal to
the Retained PDP towards subsequent Predelivery Payment(s) due from the Buyer to
the Seller, pursuant to the Agreement, until the Retained PDP is reduced to an
amount equal to zero.   3.   Conversion Notice deadlines for Aircraft with Rank
9 and 10       The parties agree that Clause 2 of Letter Agreement Nº11 Revision
1, as amended by Amendment Nº2 to the Agreement, is hereby deleted and replaced
by the following:       QUOTE

  2   Notice

    Such Aircraft type conversion is subject to the Buyer notifying the Seller
in writing,

  (i)   for a conversion of the Eligible A330-200 Freighter Aircraft with ranks
9 and 10 to either A330-200 Aircraft or an A330-300 Aircraft, no later than
November 1st, 2009.     (ii)   for a conversion of the Eligible A330-200
Freighter Aircraft with ranks 11 and 12 to either A330-200 Aircraft or an
A330-300 Aircraft, no later than the first day of the twenty-sixth (26th) month
prior to the Eligible A330-200 Freighter Aircraft’s Scheduled Delivery Month,  
  (iii)   for a conversion of an A330-200 Aircraft to an A330-300 Aircraft, no
later than the first day of the eighteenth (18th) month prior to the A330-200
Aircraft’s Scheduled Delivery Month,

in either case (the “Conversion Notice”) that it wishes to convert the eligible
Aircraft the available.
Upon request by the Buyer prior to the delivery by the Buyer of a Conversion
Notice, the Seller and the Buyer shall consult regarding available delivery
positions so that a Scheduled Delivery Month for a Converted Aircraft may be
agreed by the Seller and the Buyer, consistent with this clause and Clause 3
below, before the Buyer issues a Conversion Notice.
For clarity, in any event the Conversion Notice shall be served in accordance
with the timeframes in this clause.
Amendment No. 6 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



A Conversion Notice can be served once per eligible Aircraft and shall be
irrevocable when given. Upon receipt of a valid Conversion Notice, the
Aircraft’s type shall be converted.

    UNQUOTE   4.   Miscellaneous   4.1   In this Amendment the terms herein,
hereof, hereunder and words of similar import refer to this Amendment.   4.2  
Capitalised terms used herein and not otherwise defined in, or amended by, this
Amendment shall have the meanings assigned thereto in the Agreement, as amended
from time to time.   4.3   The Agreement, its Exhibits, its Letter Agreements
together with Amendment N° 1, Amendment N° 2, Amendment N° 3, Amendment Nº 4,
Amendment Nº5 and this Amendment, contain the entire agreement in relation to
their subject matter between the parties and supersede any previous
understandings, commitments and/or representations whatsoever oral or written to
the extent it relates to the subject matter hereof.   4.4   In the event of any
inconsistencies between the terms of the Agreement, including its Exhibits and
Letter Agreements and this Amendment, this Amendment shall prevail to the extent
of such inconsistency.   4.5   The Agreement including its Exhibits and Letter
Agreements shall be deemed amended and supplemented to the extent herein
provided and as so amended and supplemented shall remain in full force and
effect.   4.6   This Amendment shall not be modified or varied except by an
instrument in writing executed by both parties or by their duly authorised
representatives.   4.7   Clauses 22.2 (Notices), 22.3 (Waiver), 22.6
(Interpretation and Law) 22.4 (International Supply Contract), 22.13 (Language),
22.15 (Counterparts) and 22.9 (Confidentiality) of the Agreement shall apply to
this Amendment mutatis mutandis as if set out in full herein.

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Amendment to the Seller.

              Agreed and Accepted   Agreed and Accepted For and on behalf of  
For and on behalf of AYR FREIGHTER LLC   AIRBUS S.A.S.
 
            BY: /s/ Michael Platt   BY: /s/ Christophe Mourey
 
 
 
ITS :Manager      
 
ITS: Senior Vice President Contracts
 
            DATE: 7/28/2009   DATE: 28 July 2009

Amendment No. 6 — AYR Freighter LLC and Airbus S.A.S.

 